Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of June 10,
2013 by and among Wheeler Real Estate Investment Trust, Inc., a Maryland
corporation (the “Company”), and each purchaser identified on the signature
pages hereto (each, including its successors and assigns, a “Purchaser,” and
collectively, the “Purchasers”).

RECITALS

A. The Company is offering for sale (the “Offering”) shares of its Series A
Preferred Stock, no par value per share (the “Preferred Stock”). When purchased,
the Preferred Stock will have the terms set forth in a Certificate of
Designations incorporated into Articles of Amendment for the Preferred Stock in
the form attached as Exhibit A hereto (the “Articles of Amendment”) and made a
part of the Company’s Articles of Incorporation, as amended by the filing of the
Articles of Amendment with the Maryland Department of Assessments & Taxation
(the “Maryland Department”). The Preferred Stock will be convertible into shares
(the “Underlying Shares” and, together with the Preferred Stock, the
“Securities”) of the common stock, par value $0.01 per share, of the Company
(the “Common Stock”), subject to and in accordance with the terms and conditions
of the Articles of Amendment. The maximum aggregate offering amount is
$4,500,000. The sale of shares of Preferred Stock in the Offering may occur in
one or more closings.

B. The Company has engaged MCG Securities, LLC (“MCG”), to act as placement
agent for the Offering on a “best efforts” basis.

C. Pursuant to this Agreement, each Purchaser, severally and not jointly, wishes
to purchase, and the Company wishes to sell, upon the terms and conditions set
forth herein, that aggregate number of shares of Preferred Stock set forth below
such Purchaser’s name on the signature page of this Agreement.

D. The Company and each Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

E. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Underlying Shares under
the Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.

F. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering an Irrevocable Transfer Agent Letter
of Instructions, substantially in the form attached hereto as Exhibit C (the
“Irrevocable Transfer Agent Instructions”) with respect to the issuance of the
Underlying Shares to Purchasers upon conversion of the Preferred Stock.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Action” means any action, suit, notice of violation, proceeding (including any
partial proceeding such as a deposition) or investigation pending or, to the
Company’s Knowledge, overtly threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee, before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

“Agreement” has the meaning set forth in the Preamble.

“Articles of Amendment” has the meaning set forth in the Recitals.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the Commonwealth of Virginia are authorized or required by law or other
governmental action to close.

“Closing” means the closing of the purchase and sale of shares of Preferred
Stock pursuant to this Agreement.

“Closing Bid Price” has the meaning set forth in Section 4.1(f).

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” has the meaning set forth in the Recitals.

“Common Stock” has the meaning set forth in the Recitals.

“Company” has the meaning set forth in the Preamble.

“Company Counsel” means Kaufman & Canoles, P.C., or such other legal counsel as
may be engaged by the Company.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the
Company’s Chairman and Chief Executive Officer, Chief Financial Officer, or
Secretary.

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Deadline Date” has the meaning set forth in Section 4.1(f).

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

“Disclosure Schedules” has the meaning set forth in Section 3.1.

“DTC” means The Depository Trust Company.

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

 

2



--------------------------------------------------------------------------------

“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the Commission under the terms
of the Registration Rights Agreement.

“Environmental Law” has the meaning set forth in Section 3.1(hh).

“Evaluation Date” has the meaning set forth in Section 3.1(w).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Final Closing Date” means the date of the last closing of the purchase and sale
of shares of Preferred Stock in the Offering. In the event an additional closing
of the purchase and sale of shares of Preferred Stock in the Offering does not
occur following the Closing Date, the Closing Date shall also be the Final
Closing Date.

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

“Indemnified Person” has the meaning set forth in Section 4.9(b).

“Intellectual Property Rights” has the meaning set forth in Section 3.1(s).

“Irrevocable Transfer Agent Instructions” has the meaning set forth in the
Recitals.

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restriction of any kind.

“Maryland Department” has the meaning set forth in the Recitals.

“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole, except that any of the
following, either alone or in combination, shall not be deemed a Material
Adverse Effect: (i) effects caused by changes or circumstances affecting general
market or other conditions in the U.S. economy or which are generally applicable
to the industry in which the Company operates, provided that such effects are
not borne to a materially disproportionate degree by the Company compared to
other companies operating in the same industry as the Company; (ii) effects
resulting from or relating to the announcement or disclosure of the sale of the
Securities or other transactions contemplated by this Agreement or the Offering;
or (iii) effects caused by any event, occurrence or condition resulting from or
relating to the taking of any action in accordance with this Agreement.

“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

“MCG” has the meaning set forth in the Recitals.

“OFAC” has the meaning set forth in Section 3.1(pp).

“Offering” has the meaning set forth in the Recitals.

“Offering Termination Date” means the termination date of the Offering, which
date shall be no later than June 10, 2013.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Placement Agent” means MCG.

“Preferred Stock” has the meaning set forth in the Recitals.

“Press Release” has the meaning set forth in Section 4.4.

 

3



--------------------------------------------------------------------------------

“Principal Market” has the meaning set forth in Section 4.1(f).

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and/or quoted for trading, which, as of the date of this
Agreement and each Closing Date, shall be the NASDAQ Capital Market.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or overtly threatened in writing.

“Purchase Price” means $1,000 per share of Preferred Stock.

“Purchaser” or “Purchasers” has the meaning set forth in the Preamble.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

“Purchaser Party” has the meaning set forth in Section 4.9(a).

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

“Regulation D” has the meaning set forth in the Recitals.

“REIT” has the meaning set forth in Section 3.1(gg).

“Required Approvals” has the meaning set forth in Section 3.1(e).

“Required Delivery Date” has the meaning set forth in Section 4.1(d).

“Required Purchasers” means Purchasers holding or having the right to acquire
66.66% of the shares of Preferred Stock at the applicable time.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Securities” has the meaning set forth in the Recitals.

“Securities Act” has the meaning set forth in the Recitals.

“Short Sales” include, without limitation (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the shares of Preferred Stock purchased hereunder as
indicated on such Purchaser’s signature page to this Agreement next to the
heading “Aggregate Purchase Price (Subscription Amount)” in United States
dollars and in immediately available funds.

“Subsidiary” or “Subsidiaries” means any subsidiary of the Company as set forth
on Schedule 3.1(a), and shall, where applicable, include any subsidiary of the
Company formed or acquired after the date hereof.

 

4



--------------------------------------------------------------------------------

“Trading Day” means (i) a day on which the Common Stock is listed or quoted on
its Principal Trading Market, or (ii) if the Common Stock is not listed or
quoted on any Trading Market, a day on which the Common Stock is quoted in the
over the counter market as reported in the OTC Pink (also known as “Pink
Sheets”) by OTC Markets Group Inc. (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in clause (i) or
(ii) above, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Stock Market (any market tier) or the OTC Bulletin Board, on which
the Common Stock is listed or quoted for trading on the date in question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Articles of Amendment,
the Irrevocable Transfer Agent Instructions, and any other documents or
agreements explicitly contemplated hereunder.

“Transfer Agent” means Computershare Trust Company, N.A., the current transfer
agent of the Company, or any successor transfer agent for the Company.

“Underlying Shares” has the meaning set forth in the Recitals.

“Virginia Courts” means the state and federal courts sitting in the Commonwealth
of Virginia.

ARTICLE II

PURCHASE AND SALE

2.1 Closing.

(a) Amount. Subject to the terms and conditions set forth in this Agreement, at
the Closing, the Company shall issue and sell to each Purchaser, and each
Purchaser shall, severally and not jointly, purchase from the Company, such
number of shares of Preferred Stock set forth below such Purchaser’s name on the
signature page of this Agreement at a price per share of Preferred Stock equal
to the Purchase Price.

(b) Closing. The Closing of the purchase and sale of the shares of Preferred
Stock pursuant to this Agreement shall take place at the offices of Kaufman &
Canoles, P.C., on the Closing Date or at such other location or remotely by
facsimile transmission or other electronic means as determined by the Company.

(c) Form of Payment. Unless otherwise agreed by the Company, on or before the
Closing Date, each Purchaser shall wire its Subscription Amount, in United
States dollars and in immediately available funds, to the Wyrick Robbins Yates &
Ponton LLP trust account in accordance with the written wire transfer
instructions provided by MCG. The Company shall deliver to each Purchaser one or
more stock certificates (if physical certificates are required by the Purchaser
to be held immediately prior to the Closing; if not, then facsimile or “.pdf”
copies of such certificates shall suffice for purposes of the Closing with
original stock certificates to be delivered within two Business Days of the
Closing Date), evidencing the number of shares of Preferred Stock set forth
below such Purchaser’s name on the signature page of this Agreement (or, if the
Company and such Purchaser agree, the Company shall cause to be made a
book-entry record through the facilities of DTC representing the shares of
Preferred Stock registered in the name of such Purchaser or as otherwise set
forth on the Stock Registration Questionnaire included as Exhibit E hereto).

2.2 Closing Deliveries.

(a) At or prior to the Closing, the Company shall issue, deliver or cause to be
delivered to each of the Purchasers, the following (the “Company Deliverables”):

(i) this Agreement, duly executed by the Company;

(ii) one or more stock certificates (if physical certificates are required by
the Purchaser to be held immediately prior to the Closing; if not, then
facsimile or “.pdf” copies of such certificates shall suffice for purposes of
the Closing with original stock certificates to be delivered within two Business
Days of the

 

5



--------------------------------------------------------------------------------

Closing Date), evidencing the number of shares of Preferred Stock subscribed for
by Purchaser hereunder, registered in the name of such Purchaser or as otherwise
set forth on the Stock Registration Questionnaire (or, if the Purchaser
requests, the Company shall cause to be made a book-entry record through the
facilities of DTC representing the shares of Preferred Stock registered in the
name of such Purchaser or as otherwise set forth on the Stock Registration
Questionnaire);

(iii) a legal opinion from Company Counsel, in form reasonably satisfactory to
the Purchasers, dated as of the Closing Date, executed by such counsel and
addressed to the Purchasers and the Placement Agent;

(iv) the Registration Rights Agreement, duly executed by the Company;

(v) the Irrevocable Transfer Agent Instructions, duly executed by the Company
and acknowledged and agreed to by the Transfer Agent;

(vi) a certificate of the Chief Executive Officer and the Chief Financial
Officer of the Company, dated as of the Closing Date, certifying to the matters
in Section 5.1 hereof; and

(vii) a certificate of the Secretary of the Company, dated as of the Closing
Date, (a) certifying the resolutions adopted by the Board of Directors of the
Company or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Securities, and (b) certifying the current versions of the
Articles of Incorporation and bylaws of the Company.

(b) At or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):

(i) this Agreement, duly executed by such Purchaser;

(ii) its Subscription Amount;

(iii) the Registration Rights Agreement, duly executed by such Purchaser; and

(iv) a fully completed and duly executed Accredited Investor Questionnaire and
Stock Registration Questionnaire in the forms attached hereto as Exhibits D and
E, respectively.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth in the
schedules delivered herewith (the “Disclosure Schedules”), which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation
made herein to the extent of the disclosure contained in the corresponding
section of the Disclosure Schedules or other representation relating to the
subject matter of such disclosure, the Company hereby represents and warrants as
of the date hereof and as of the Closing Date (except for the representations
and warranties that speak as of a specific date, which shall be made as of such
date), to each Purchaser:

(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
those listed in Schedule 3.1(a) hereto. Except as disclosed in Schedule 3.1(a)
hereto, the Company owns, directly or indirectly, all of the capital stock or
comparable equity interests of each Subsidiary, if any, free and clear of any
and all Liens, and all the issued and outstanding shares of capital stock or
comparable equity interest of each Subsidiary, if any, are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

(b) Organization and Qualification. The Company and each of its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own or lease and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective articles of incorporation, bylaws or other

 

6



--------------------------------------------------------------------------------

organizational or charter documents. The Company and each of its Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not have a Material Adverse Effect, and no Proceeding has been
instituted, is pending, or, to the Company’s Knowledge, has been threatened in
writing in any such jurisdiction revoking, limiting or curtailing or seeking to
revoke, limit or curtail such power and authority or qualification.

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The Company’s
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the shares of
Preferred Stock in accordance with the terms hereof and the issuance of the
Underlying Shares in accordance with the Articles of Amendment) have been duly
authorized by all necessary corporate action on the part of the Company, and no
further corporate action is required by the Company, its Board of Directors or
its stockholders in connection therewith other than in connection with the
Required Approvals. Each of the Transaction Documents to which the Company is a
party has been (or upon delivery will have been) duly executed by the Company
and is, or when delivered in accordance with the terms hereof, will constitute
the legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the shares of Preferred Stock and the Underlying
Shares) do not and will not (i) conflict with or violate any provisions of the
Company’s Articles of Incorporation or bylaws or otherwise result in a violation
of the organizational documents of the Company, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would result in a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any Material Contract, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws, assuming the correctness of the
representations and warranties made by the Purchasers herein), or by which any
property or asset of the Company is bound or affected, except in the case of
clauses (ii) and (iii) such as would not, individually or in the aggregate, have
a Material Adverse Effect. Notwithstanding the foregoing, however, the parties
hereto acknowledge that the timing of this Offering will not permit the Company
to timely file its LAS Notification with the Principal Market.

(e) Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority, self-regulatory
organization (including the Principal Trading Market) or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the shares
of Preferred Stock and the Underlying Shares), other than (i) the filing of the
Articles of Amendment with the Maryland Department, (ii) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, (iii) filings required by
applicable state securities laws, (iv) the filing of a Notice of Exempt Offering
of Securities on Form D with the Commission under Regulation D of the Securities
Act, (v) the filing of any requisite notices and/or application(s) to the
Principal Trading Market for the issuance and sale of the Underlying Shares and
the listing of the Underlying Shares for trading or quotation, as the case may
be, thereon in the time and manner required thereby, (vi) the filings
contemplated in Section 4.4 of this Agreement and (vii) those that have been
made or obtained prior to the date of this Agreement (collectively, the
“Required Approvals”).

 

7



--------------------------------------------------------------------------------

(f) Issuance of the Securities. The shares of Preferred Stock have been duly
authorized and, when issued and paid for in accordance with the terms of the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable and free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights of
stockholders. The issuance of the Underlying Shares has been duly authorized and
the Underlying Shares, when issued in accordance with the terms of the Articles
of Amendment, will be duly and validly issued, fully paid and nonassessable and
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights of stockholders. Assuming the
accuracy of the representations and warranties of the Purchasers in this
Agreement and the timely filing of the Required Approvals referenced in
Section 3.1(e)(iv), the Securities will be issued in compliance with all
applicable federal and state securities laws.

(g) Capitalization. No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents that have not been effectively waived
as of the Closing Date. The issuance and sale of the shares of Preferred Stock
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. All of the outstanding
shares of capital stock of the Company are validly issued, fully paid and
nonassessable, have been issued in compliance with all applicable federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
shares of Preferred Stock and the issuance of the Underlying Shares.

(h) SEC Reports; Disclosure Materials. The Company has filed with the Commission
all reports, schedules, forms, statements and other documents required to be
filed by the Company under the Exchange Act, including pursuant to Section 13(a)
or 15(d) thereof (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports,” and the SEC Reports, together with the Disclosure
Schedules, being collectively referred to as the “Disclosure Materials”), on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension. As of
their respective filing dates, or to the extent corrected or updated by a
subsequent amendment or restatement, the SEC Reports complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Each of the Material Contracts to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
of its Subsidiaries are subject has been filed (or incorporated by reference) as
an exhibit to the SEC Reports.

(i) Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing (or to the extent corrected or
updated by a subsequent amendment or restatement). Such financial statements
have been prepared in accordance with GAAP, except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries taken as a whole as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal year-end audit adjustments.

(j) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as disclosed in a subsequent SEC Report
filed prior to the date hereof, (i) there have been no events, occurrences or
developments that have had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (ii) the Company
has not incurred any material liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the Commission, (iii) the Company has not altered

 

8



--------------------------------------------------------------------------------

materially its method of accounting or the manner in which it keeps its
accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, (v) there has not been any material change or amendment to,
or any waiver of any material right by the Company under, any Material Contract
under which the Company or any of its Subsidiaries is bound or subject.

(k) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
issuance of the Securities or (ii) except as disclosed in the SEC Reports,
would, if there were an unfavorable decision, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect. There are
no Actions pending or, to the Company’s Knowledge, threatened or contemplated to
which the Company or any of its Subsidiaries or any of their respective
directors or officers (or, to the Company’s Knowledge, any Person from whom the
Company or any of its Subsidiaries acquired any real property or any portion
thereof owned or leased by the Company or any of its Subsidiaries (each, a
“seller”), or any tenant or subtenant of any property or any portion thereof
owned or leased by the Company or any of its Subsidiaries) is or would be a
party or of which any of the respective properties or assets of the Company or
any of its Subsidiaries, or any real property owned or leased by the Company or
any of its Subsidiaries, is or would be subject at law or in equity, before or
by any federal, state, local or foreign governmental or regulatory commission,
board, body, authority or agency, or before or by any self-regulatory
organization or other non-governmental regulatory authority, except any such
action, suit, claim, investigation or proceeding which, if resolved adversely to
the Company or any of its Subsidiaries, such seller or such tenant or subtenant,
would not, individually or in the aggregate, have a Material Adverse Effect.

(l) Employment Matters. No current executive officer of the Company (as defined
in Rule 501(f) of the Securities Act) has notified the Company or any such
Subsidiary that such officer intends to leave the Company or any such Subsidiary
or otherwise terminate such officer’s employment with the Company or any such
Subsidiary. To the Company’s Knowledge, no current executive officer is, or is
now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement with the Company, or any other contract or agreement
or any restrictive covenant in favor of a third party, and to the Company’s
Knowledge, the continued employment of each such executive officer does not
subject the Company or any Subsidiary to any liability with respect to any of
the foregoing matters. The Company and its Subsidiaries are in compliance with
all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not,
individually or in the aggregate, have a Material Adverse Effect.

(m) Compliance. Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company, its
Subsidiaries or their respective properties or assets, or (iii) is in violation
of, or in receipt of written notice that it is in violation of, any statute,
rule or regulation of any governmental authority or self-regulatory organization
(including the Principal Trading Market) applicable to the Company, except in
each case as would not, individually or in the aggregate, have a Material
Adverse Effect.

(n) Regulatory Permits. Each of the Company and its Subsidiaries has all
necessary licenses, permits, authorizations, consents and approvals, possesses
valid and current certificates, has made all necessary filings required under
any federal, state or local law, regulation or rule, and has obtained all
necessary authorizations, consents and approvals from other persons, required in
order to conduct their respective businesses and own their respective properties
and other assets, except to the extent that any failure to have any such
licenses, permits, authorizations, consents or approvals, to make any such
filings or to obtain any such authorizations, consents or approvals,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; to the Company’s Knowledge, each tenant of any real
property owned or leased by the Company or any of its Subsidiaries has all
necessary licenses, permits, authorizations, consents and approvals, possess
valid and current certificates, and is required under the lease to make all
necessary filings required under any federal, state or local law, regulation or
rule and obtain all necessary authorizations, consents and approvals from other
persons,

 

9



--------------------------------------------------------------------------------

required in order to conduct their respective businesses and own their
respective properties and other assets, and to the Company’s Knowledge, each
tenant of any real property owned or leased by the Company or any of its
Subsidiaries has made all such filings and obtained all such authorizations,
consents and approvals, if any, as required under the lease, except to the
extent that any failure to have any such licenses, permits, authorizations,
consents or approvals, to make any such filings or to obtain any such
authorizations, consents or approvals, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect; none of the
Company, any of its Subsidiaries or, to the Company’s Knowledge, any tenant of
any real property owned or leased by the Company or its Subsidiaries is in
violation of, or in default under, or has received any written notice regarding
a possible violation, default or revocation of any such license, permit,
authorization, consent or approval, or any federal, state or local law,
regulation or rule or any decree, order or judgment applicable to the Company or
any of its Subsidiaries, except where such violation, default or revocation
would not, individually or in the aggregate, have a Material Adverse Effect.

(o) Title to Assets. The Company and its Subsidiaries have good and marketable
title in fee simple to all real properties owned by them, in each case free and
clear of all liens, claims, security interests, pledges, charges, encumbrances,
encroachments, restrictions, mortgages, and other defects, except (i) such as
are disclosed in the Disclosure Schedules, (ii) indebtedness secured by real
property reflected in the financial statements in the SEC Reports, (iii) such as
are listed as an exception to any owner’s or leasehold title insurance policy
with respect to such properties or otherwise set forth in any loan or financing
documentation relating to such properties, in each case made available by the
Company to the Purchasers, (iv) for the leasehold interests of the tenants, or
(iv) such as except would not, individually or in the aggregate, have a Material
Adverse Effect; any real property leased by the Company or any of its
Subsidiaries is held under valid, existing, and enforceable leases, with such
exceptions as are not material and do not interfere with the use made or
proposed to be made of such property by the Company and its Subsidiaries; the
Company or its Subsidiaries have obtained an owner’s title insurance policy,
from a title insurance company licensed to issue such policy, on each property
that is owned by the Company or such Subsidiary that insures the Company or such
Subsidiary’s fee interest in such property, or a lender’s title insurance policy
insuring the lien of its mortgage securing such property with coverage equal to
the maximum aggregate principal amount of any indebtedness held by the Company
or such Subsidiary and secured by such property. Each of the leases pertaining
to real property held under lease by the Company or a Subsidiary has been duly
authorized by the Company or such Subsidiary, as applicable, and is a valid,
subsisting, and enforceable agreement of the Company or such Subsidiary, as
applicable, and to the Company’s Knowledge, each other party thereto,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, or other similar laws
affecting creditor’s rights generally or general equitable principles. The
Company and its Subsidiaries have good and marketable title to all tangible
personal property owned by them that is material to the business of the Company
and its Subsidiaries, taken as whole, in each case free and clear of all Liens
except as disclosed in the Disclosure Schedules or such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and any of its Subsidiaries.

(p) Intent to Acquire Properties. There are no material real property interests
that any of the Company and its Subsidiaries directly or indirectly intends to
acquire or lease or any contracts, letters of intent, term sheets, agreements,
arrangements, or understandings with respect to the direct or indirect
acquisition or disposition by the Company or its Subsidiaries of interests in
real property that are required to be disclosed in the SEC Reports and are not
so disclosed.

(q) Real Property Compliance. Each of the real properties owned or leased by the
Company or its Subsidiaries complies with all applicable zoning laws,
ordinances, regulations, and deed restrictions or other covenants in all
material respects or, if and to the extent there is a failure to comply, such
failure does not impair the value of any of the properties and will not result
in a forfeiture or reversion of title, except where such failure to comply would
not, individually or in the aggregate, have a Material Adverse Effect; there is
no pending or, to the Company’s Knowledge, threatened condemnation, zoning
change or other similar proceeding or action that will in any material respect
affect the size or use of, improvements on, or construction on or access to the
properties, except such zoning changes, proceedings, or actions that
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect; to the Company’s Knowledge, no tenant of any portion of
any of the properties is in default under any of the leases governing such
properties and there is no event which, but for the passage of time or the
giving of notice or both would constitute a default under any of such leases, or
such defaults that would not reasonably be expected to have a Material Adverse
Effect.

 

10



--------------------------------------------------------------------------------

(r) Mortgages and Deeds of Trust. The mortgages and deeds of trust encumbering
the real property owned by the Company and its Subsidiaries are not convertible
into debt or equity securities of the Company, nor does the Company hold a
participating interest therein, and such mortgages and deeds of trust are not
cross-defaulted or cross-collateralized to any property not owned directly or
indirectly by the Company or its Subsidiaries.

(s) Patents and Trademarks. To the Company’s Knowledge, the Company and its
Subsidiaries own, possess, license or have other rights to use, all patents,
patent applications, trade and service marks, trade and service mark
applications and registrations, trade names, trade secrets, inventions,
copyrights, licenses, technology, know-how and other intellectual property
rights and similar rights necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have would have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). There is no pending or, to the Company’s Knowledge,
threatened action, suit, proceeding or claim by any Person that the Company’s
business as now conducted infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of such Person. To the
Company’s Knowledge, there is no existing infringement by another Person of any
of the Intellectual Property Rights that would have a Material Adverse Effect.
The Company and its Subsidiaries have taken reasonable security measures to
protect the secrecy, confidentiality and value of all of their Intellectual
Property Rights, except where failure to do so would not, individually or in the
aggregate, have a Material Adverse Effect.

(t) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes to be prudent and customary in the businesses
and locations in which the Company and the Subsidiaries are engaged. Neither the
Company nor any of its Subsidiaries has received any notice of cancellation of
any such insurance, nor, to the Company’s Knowledge, will it or any Subsidiary
be unable to renew their respective existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business.

(u) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the executive officers or directors of the Company and, to the
Company’s Knowledge, none of the employees of the Company is presently a party
to any transaction with the Company or any Subsidiary (other than for services
as employees, officers and directors), that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.

(v) Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences.

(w) Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it as of the Closing Date. The Company has established
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the Exchange Act) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the Company’s disclosure controls and
procedures as of the end of the period covered by the Company’s most recently
filed periodic report under the Exchange Act (such date, the “Evaluation Date”).
The Company presented in its most recently filed periodic report under the
Exchange Act the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
Company’s internal control over financial reporting (as such term is defined in
the Exchange Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

 

11



--------------------------------------------------------------------------------

(x) Certain Fees. No person or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than the Placement Agent with respect to the offer
and sale of the shares of Preferred Stock (which placement agent fees and
expenses are being paid by the Company). The Company shall indemnify, pay, and
hold each Purchaser harmless against, any liability, loss or expense (including,
without limitation, attorneys’ fees and out-of-pocket expenses) arising in
connection with any such right, interest or claim.

(y) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement and the accuracy of
the information disclosed in the Accredited Investor Questionnaires provided by
the Purchasers, no registration under the Securities Act is required for the
offer and sale of the shares of Preferred Stock by the Company to the Purchasers
under the Transaction Documents. Neither the issuance and sale of the shares of
Preferred Stock hereunder nor the issuance of the Underlying Shares in
accordance with the Articles of Amendment will contravene the rules and
regulations of the Principal Trading Market.

(z) Investment Company. The Company is not, and immediately after receipt of
payment for the shares of Preferred Stock, will not be an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. The
Company shall conduct its business in a manner so that it will not become
subject to the Investment Company Act of 1940, as amended.

(aa) Registration Rights. Except for the Purchasers in connection with the
Offering, and except as set forth in the Disclosure Schedules, no Person has any
right to cause the Company to effect the registration under the Securities Act
of any securities of the Company.

(bb) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act, nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the twelve (12) months preceding the date hereof, received written notice
from the Principal Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements of the Principal Trading
Market. The Company is in compliance with all listing and maintenance
requirements of the Principal Trading Market on the date hereof.

(cc) Rights Agreements. The Company has not adopted any stockholder rights plan
or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company.

(dd) Disclosure. The Company confirms that it has not provided, and to the
Company’s Knowledge, none of its executive officers or directors nor any other
Person acting on its or their behalf has provided, and it has not authorized the
Placement Agent to provide, any Purchaser or its respective agents or counsel
with any information that it believes constitutes material, non-public
information except insofar as the existence, provisions and terms of the
Transaction Documents and the proposed transactions hereunder may constitute
such information, all of which will be disclosed by the Company in the manner
contemplated by Section 4.4 hereof. The Company understands and confirms that
the Purchasers will rely on the foregoing representations in effecting
transactions in securities of the Company.

(ee) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company
nor, to the Company’s Knowledge, any Person acting on its behalf has, directly
or indirectly, at any time within the past six (6) months, made any offers or
sales of any Company security or solicited any offers to buy any Company
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale by the Company of the shares of Preferred
Stock as contemplated hereby or (ii) cause the Offering to be integrated with
prior offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market on which any of the securities of the
Company are listed or quoted.

 

12



--------------------------------------------------------------------------------

(ff) Tax Matters. The Company and each of its Subsidiaries (i) has prepared and
filed (or has requested valid extensions for) all foreign, federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, and (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company, except in either case where the failure
to prepare, file or pay would not have a Material Adverse Effect. There are no
unpaid taxes in any material amount claimed to be due by the Company or any of
its Subsidiaries by the taxing authority of any jurisdiction.

(gg) REIT Tax Status. The Company (i) will make a valid election under
Section 856(c)(1) of the Code to be taxed as a “real estate investment trust” (a
“REIT”) effective as of its taxable year ending December 31, 2012, (ii) has been
organized and has operated in conformity with the requirements for qualification
and taxation as a REIT under Sections 856 through 860 of the Code since
January 1, 2012, to the date hereof and (iii) intends and expects to continue to
be organized and to operate in conformity with the requirements for
qualification and taxation as a REIT under the Code. The operations of the
Company and its Subsidiaries have enabled and will continue to enable the
Company to meet the requirements for qualification and taxation as a REIT under
the Code.

(hh) Environmental Matters. The Company and its Subsidiaries and their
respective properties and assets (and, to the Company’s Knowledge, each tenant
or subtenant of any real property or portion thereof owned or leased by the
Company or its Subsidiaries) are in substantial compliance with, and each of the
Company and its Subsidiaries hold all permits, authorizations and approvals
required under, Environmental Laws (as defined below), except to the extent that
failure to so comply or to hold such permits, authorizations or approvals would
not, individually or in the aggregate, have a Material Adverse Effect; there are
no past, present or, to the Company’s Knowledge, reasonably anticipated future
events, conditions, circumstances, activities, practices, actions, omissions or
plans that could reasonably be expected to give rise to any material costs or
liabilities to the Company or any of its Subsidiaries under, or to interfere
with or prevent compliance by the Company or any of its Subsidiaries with,
Environmental Laws, except as would not, individually or in the aggregate, have
a Material Adverse Effect; except as would not, individually or in the
aggregate, have a Material Adverse Effect, none of the Company or any of its
Subsidiaries, nor, to the Company’s Knowledge, any seller, tenant or subtenant
of any real property or portion thereof owned or leased by the Company or any of
its Subsidiaries or any previous owner thereof, (i) is the subject of any
investigation, (ii) has received any notice or claim, (iii) is a party to or
affected by any pending or, to the Company’s Knowledge, threatened action, suit
or proceeding, (iv) is bound by any judgment, decree or order or (v) has entered
into any agreement, in each case relating to any alleged violation of any
Environmental Law or any actual or alleged release or threatened release or
cleanup at any location of any Hazardous Materials (as defined below); and none
of the Company or any of its Subsidiaries, nor, to the Company’s Knowledge, any
seller, tenant or subtenant of any real property or portion thereof owned or
leased by the Company or any of its Subsidiaries or any previous owner thereof,
has received from any governmental authority notice of any violation, concerning
such properties, of any municipal, state or federal law, rule or regulation or
of any Environmental Law, except for such violations as have heretofore been
cured and except for such violations as would not, individually or in the
aggregate, have a Material Adverse Effect (as used herein, “Environmental Law”
means any federal, state or local law, statute, ordinance, rule, regulation,
order, decree, judgment, injunction, permit, license, authorization or other
binding requirement, or common law, relating to health, safety or the
protection, cleanup or restoration of the environment or natural resources,
including those relating to the distribution, processing, generation, treatment,
storage, disposal, transportation, other handling or release or threatened
release of Hazardous Materials, and “Hazardous Materials” means any material
(including, without limitation, pollutants, contaminants, hazardous or toxic
substances or wastes) that is regulated by or may give rise to liability under
any Environmental Law).

(ii) Environmental Law Costs and Liabilities. There are no costs or liabilities
associated with Environmental Laws (including, without limitation, any capital
or operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties) which would, singly or in the aggregate, have a Material Adverse
Effect on the Company and its Subsidiaries, taken as a whole.

 

13



--------------------------------------------------------------------------------

(jj) No General Solicitation. Neither the Company nor, to the Company’s
Knowledge, any Person acting on behalf of the Company has offered or sold any of
the shares of Preferred Stock by any form of general solicitation or general
advertising (within the meaning of Regulation D).

(kk) Unlawful Payments. To the Company’s Knowledge, none the Company, any of its
Subsidiaries, nor any directors, executive officers, employees, agents or other
Persons acting at the direction of or on behalf of the Company or any of its
Subsidiaries, has, in the course of its actions for or on behalf of the Company:
(a) used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to foreign or domestic political activity;
(b) made any unlawful payments to any foreign or domestic governmental officials
or employees or to any foreign or domestic political parties or campaigns from
corporate funds; (c) violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended; or (d) made any other unlawful bribe, rebate, payoff,
influence payment, kickback or other material unlawful payment to any foreign or
domestic government official or employee.

(ll) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in its SEC Reports and is not so disclosed and would have a Material
Adverse Effect.

(mm) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the shares of Preferred Stock.
The Company represents to each Purchaser that the Company’s decision to enter
into this Agreement and the other Transaction Documents has been based solely on
the independent evaluation of the transactions contemplated hereby by the
Company and its representatives.

(nn) Absence of Manipulation. The Company has not, and, to the Company’s
Knowledge, no Person acting on its behalf has, taken any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company in violation of applicable law to facilitate the sale or
resale of the Securities.

(oo) PFIC. Neither the Company nor any of its Subsidiaries is or intends to
become a “passive foreign investment company” within the meaning of Section 1297
of the U.S. Internal Revenue Code of 1986, as amended.

(pp) OFAC. Neither the Company nor any of its Subsidiaries is, and, to the
Company’s Knowledge, no director, executive officer, agent, employee, Affiliate
or other Person acting for or on behalf of the Company or any of its
Subsidiaries is, currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”). The
Company will not knowingly use the proceeds of the sale of the Securities, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person or entity, towards any sales or operations
in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.

(qq) No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

(rr) Reservation of Underlying Shares. The Company has reserved, and will
continue to reserve, free of any preemptive or similar rights of stockholders of
the Company, a number of unissued shares of Common Stock, sufficient to issue
and deliver the Underlying Shares into which the Preferred Shares are
convertible.

 

14



--------------------------------------------------------------------------------

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:

(a) Authority. The Purchaser is either an individual or an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. If the Purchaser is not an individual, the execution and delivery of
this Agreement by such Purchaser and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary action on the part of such Purchaser. Each Transaction Document to
which the Purchaser is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

(b) No Conflicts. The execution, delivery and performance by the Purchaser of
this Agreement and the other Transaction Documents to which it is a party, and
the consummation by such Purchaser of the transactions contemplated hereby and
thereby, will not (i) if applicable, result in a violation of the organizational
documents of such Purchaser, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Purchaser
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, have a material adverse effect on the ability of such Purchaser
to perform its obligations hereunder or any of the other Transaction Documents
to which such Purchaser is a party.

(c) Investment Intent. The Purchaser understands that the shares of Preferred
Stock are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law, and the Purchaser is
acquiring the shares of Preferred Stock as principal for its own account and not
with a view to, or for distributing or reselling such shares of Preferred Stock
or any part thereof in violation of the Securities Act or any applicable state
securities laws, provided, however, that by making the representations herein,
such Purchaser does not agree to hold any of the shares of Preferred Stock for
any minimum period of time and reserves the right, subject to the provisions of
this Agreement and the Registration Rights Agreement, at all times to sell or
otherwise dispose of all or any part of such shares of Preferred Stock pursuant
to an effective registration statement under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws. Such Purchaser is acquiring the shares of Preferred Stock
hereunder in the ordinary course of its business. Such Purchaser does not
presently have any agreement, plan or understanding, directly or indirectly,
with any Person to distribute or effect any distribution of any of the shares of
Preferred Stock (or any securities which are derivatives thereof) to or through
any person or entity. The Purchaser is not a registered broker-dealer under
Section 15 of the Exchange Act or an entity engaged in a business that would
require it to be so registered as a broker-dealer.

(d) Purchaser Status. At the time the Purchaser was offered the shares of
Preferred Stock, it was, and at the date hereof it is, an “accredited investor”
as defined in Rule 501(a) under the Securities Act. The Accredited Investor
Questionnaire delivered by the Purchaser in connection with this Agreement is
complete and accurate in all respects as of the date of this Agreement and the
Closing Date and will be accurate in all respects as of the effective date of
the Registration Statement; provided, that the Purchaser shall be entitled to
update such information prior to the Closing by providing written notice thereof
to the Company.

(e) General Solicitation. The Purchaser is not purchasing the shares of
Preferred Stock as a result of any advertisement, article, notice or other
communication regarding the shares of Preferred Stock published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general advertisement.

 

15



--------------------------------------------------------------------------------

(f) Experience. The Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the shares of Preferred Stock, and has so
evaluated the merits and risks of such investment. The Purchaser is able to bear
the economic risk of an investment in the shares of Preferred Stock and, at the
present time, is able to afford a complete loss of such investment.

(g) Access to Information. The Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the Offering and the merits and risks of investing in the shares of Preferred
Stock, (ii) access to information about the Company and its Subsidiaries and
their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment, and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of the Purchaser or its representatives shall modify, amend or affect
such Purchaser’s right to rely on the truth, accuracy and completeness of the
Disclosure Materials and the Company’s representations and warranties contained
in the Transaction Documents. The Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed decision with
respect to its acquisition of the shares of Preferred Stock.

(h) Certain Trading Activities. Other than consummating the transactions
contemplated hereunder, the Purchaser has not directly or indirectly, nor has
any Person acting on behalf of or pursuant to any understanding with such
Purchaser, engaged in any transactions in the securities of the Company
(including, without limitation, any Short Sales involving the Company’s
securities) since the time that such Purchaser was first contacted by the
Company, the Placement Agent or any other Person regarding the specific
investment contemplated hereby. Other than to other Persons party to this
Agreement, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction, including the existence and
terms of this transaction.

(i) Brokers and Finders. Other than the Placement Agent with respect to the
Company, no Person will have, as a result of the transactions contemplated by
this Agreement, any valid right, interest or claim against or upon the Company
or any Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Purchaser.

(j) Independent Investment Decision. The Purchaser has independently evaluated
the merits of its decision to purchase shares of Preferred Stock pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision. The Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the shares of Preferred Stock constitutes legal,
tax or investment advice. The Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the shares of Preferred Stock.
The Purchaser understands that the Placement Agent has acted solely as the agent
of the Company in this placement of the shares of Preferred Stock and such
Purchaser has not relied on the business or legal advice of the Placement Agents
or any of its agents, counsel or Affiliates in making its investment decision
hereunder, and the Purchaser confirms that none of such Persons has made any
representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.

(k) Reliance on Exemptions. The Purchaser understands that the shares of
Preferred Stock are being offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and such Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgements and understandings of such Purchaser
set forth herein in order to determine the availability of such exemptions and
the eligibility of such Purchaser to acquire the shares of Preferred Stock.

(l) No Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the shares of Preferred
Stock or the fairness or suitability of the investment in the shares of
Preferred Stock nor have such authorities passed upon or endorsed the merits of
the Offering.

 

16



--------------------------------------------------------------------------------

(m) Regulation M. The Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Securities and other
activities with respect to the Securities by the Purchasers.

(n) Residency. The Purchaser’s residence (if an individual) or offices in which
its investment decision with respect to the Securities was made (if an entity)
are located at the address immediately below such Purchaser’s name on its
signature page hereto.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Agreement and the other Transaction Documents.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Compliance with Laws. Notwithstanding any other provision of this Article
IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company,
(iii) pursuant to Rule 144 (provided that the Purchaser provides the Company
with reasonable assurances (in the form of seller and, if applicable, broker
representation letters) that the securities may be sold pursuant to such rule)
or (iv) in connection with a bona fide pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of such transfer, any such transferee shall agree in writing to be
bound by the terms of this Agreement and the Registration Rights Agreement and
shall have the rights of a Purchaser under this Agreement and the Registration
Rights Agreement with respect to such transferred Securities.

(b) Legends. Certificates evidencing the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and, with respect to Securities held in
book-entry form, the Transfer Agent will record such a legend on the share
register), until such time as they are not required under Section 4.1(d):

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

17



--------------------------------------------------------------------------------

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge,
but Purchaser’s transferee shall promptly notify the Company of any such
subsequent transfer or foreclosure. Each Purchaser acknowledges that the Company
shall not be responsible for any pledges relating to, or the grant of any
security interest in, any of the Securities or for any agreement, understanding
or arrangement between any Purchaser and its pledgee or secured party. At the
applicable Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling stockholders
thereunder. Each Purchaser acknowledges and agrees that, except as otherwise
provided in Section 4.1(d), any Securities subject to a pledge or security
interest as contemplated by this Section 4.1(b) shall continue to bear the
legend set forth in this Section 4.1(b) and be subject to the restrictions on
transfer set forth in Section 4.1(a).

(c) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to the Transfer Agent to issue certificates or credit shares to the
applicable balance accounts at DTC, registered in the name of each Purchaser and
its respective nominee(s), for the Underlying Shares in such amounts as
specified from time to time by each Purchaser to the Company in the form of
Exhibit B attached hereto. The Company represents and warrants that no
instruction other than the Irrevocable Transfer Agent Instructions and stop
transfer instructions to give effect to Section 4.1(a) will be given by the
Company to its Transfer Agent with respect to the Underlying Shares, and that
the Securities shall otherwise be freely transferable on the books and records
of the Company as and to the extent provided in this Agreement and the other
Transaction Documents. If a Purchaser effects a sale, assignment, or transfer of
the Underlying Shares in accordance with Section 4.1(a), the Company shall
permit the transfer and shall promptly instruct the Transfer Agent to issue one
or more certificates or credit shares to the applicable balance accounts at DTC
in such name and in such denominations as specified by such Purchaser to effect
such sale, transfer, or assignment.

(d) Removal of Legends. Certificates or book-entry statements evidencing the
Securities shall not be required to contain the legend set forth in
Section 4.1(b) above or any other legend (i) while a registration statement
(including a registration statement filed pursuant to the Registration Rights
Agreement) covering the resale of such Securities is effective under the 1933
Act, (ii) following any sale of such Securities pursuant to Rule 144 (assuming
the transferor is not an Affiliate of the Company), (iii) if such Securities are
eligible to be sold, assigned or transferred under Rule 144 (provided that a
Purchaser provides the Company with reasonable assurances that such Securities
are eligible for sale, assignment or transfer under Rule 144 which shall not
include an opinion of counsel), (iv) in connection with a sale, assignment or
other transfer (other than under Rule 144), provided that such Purchaser
provides the Company with an opinion of counsel to such Purchaser, in a
generally acceptable form, to the effect that such sale, assignment or transfer
of the Securities may be made without registration under the applicable
requirements of the 1933 Act or (v) if such legend is not required under
applicable requirements of the 1933 Act (including, without limitation,
controlling judicial interpretations and pronouncements issued by the SEC). If a
legend is not required pursuant to the foregoing, the Company shall no later
than two (2) Trading Days following the delivery by a Purchaser to the Company
or the Transfer Agent (with notice to the Company) of a legended certificate
representing such Securities (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer, if applicable), together with any other deliveries from such Purchaser
as may be required above in this Section 4(d), as directed by such Purchaser,
or, in the case of shares held in book-entry accounts, within two (2) Trading
Days following the date on which a legend is no longer required, without any
action required on the part of the Purchaser, either: (A) provided that the
Company’s transfer agent is participating in the DTC Fast Automated Securities
Transfer Program, credit the aggregate number of Securities to which such
Purchaser shall be entitled to such Purchaser’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system or (B) if
the Company’s Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver (via reputable overnight courier)
to such Purchaser, a certificate representing such Securities that is free from
all restrictive and other legends, registered in the name of such Purchaser or
its designee (the date by which such credit is so required

 

18



--------------------------------------------------------------------------------

to be made to the balance account of such Purchaser’s or such Purchaser’s
nominee with DTC or such certificate is required to be delivered to such
Purchaser pursuant to the foregoing is referred to herein as the “Required
Delivery Date”). The Company shall be responsible for any transfer agent fees or
DTC fees with respect to any issuance of Securities or the removal of any
legends with respect to any Securities in accordance herewith.

(e) Breach. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to a Purchaser. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 4.1 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 4.1, that a
Purchaser shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

(f) Additional Relief. If the Company shall fail for any reason or for no reason
to issue to such holder unlegended certificates or to credit the Purchaser’s DTC
account with unrestricted shares within three (3) Trading Days following the
satisfaction of the conditions for the removal of legend set forth above (the
“Deadline Date”), then, in addition to all other remedies available to the
holder, if on or after the Trading Day immediately following such three
(3) Trading Day period, the holder purchases (in an open market transaction or
otherwise) Securities to deliver in satisfaction of a sale by the holder of
Securities that the holder anticipated receiving without legend from the Company
(a “Buy-In”), then the Company shall, within three (3) Trading Days after the
holder’s request and in the holder’s discretion, either (i) pay cash to the
holder in an amount equal to the holder’s total purchase price (including
brokerage commissions, if any) for the Securities so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate
(and to issue such Securities) shall terminate, or (ii) promptly honor its
obligation to deliver to the holder a certificate or certificates representing
such Securities and pay cash to the holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) the number of such Securities,
times (B) the Closing Bid Price on the Deadline Date. “Closing Bid Price” means,
for any security as of any date, the last closing price for such security on The
NASDAQ Stock Market (any market tier) (the “Principal Market”), as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price then the last bid price of
such security prior to 4:00:00 p.m., Eastern Time, as reported by Bloomberg, or,
if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing price of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price is reported for such security by Bloomberg, the average of the bid prices
of any market makers for such security as reported in the OTC Pink (also known
as “Pink Sheets”) by OTC Markets Group Inc. (or any similar organization or
agency succeeding to its functions of reporting prices). If the Closing Bid
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Closing Bid Price of such security on such date shall be
the fair market value as mutually determined by the Company and the holder. If
the Company and the holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to the procedure
that follows. The Company shall submit the disputed determinations or arithmetic
calculations of the Closing Bid Price via facsimile within two (2) Business Days
after the Deadline Date (if the Company did not otherwise deliver unlegended
certificates pursuant to this Section 4) to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the
Closing Bid Price within three (3) Business Days of such disputed determination
or arithmetic calculation being submitted to the Holder, then the Company shall,
within two (2) Business Days submit via facsimile the disputed determination of
the Closing Bid Price to an independent, reputable investment bank selected by
the Company and approved by the Holder. The Company shall cause at its expense
the investment bank to perform the determinations or calculations and notify the
Company and the Holder of the results no later than ten (10) Business Days from
the time it receives the disputed determinations or calculations. Such
investment bank’s determination or calculation shall be binding upon all parties
absent demonstrable error. All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

(g) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act. While the Registration Statement remains
effective, each Purchaser hereunder may sell the Securities in accordance with
the plan of distribution contained in the

 

19



--------------------------------------------------------------------------------

Registration Statement and if it does so it will comply therewith and with the
related prospectus delivery requirements unless an exemption therefrom is
available or unless the Securities are sold pursuant to Rule 144. Each
Purchaser, severally and not jointly with the other Purchasers, agrees that if
it is notified by the Company in writing at any time that the Registration
Statement registering the resale of the Underlying Shares is not effective or
that the prospectus included in such Registration Statement no longer complies
with the requirements of Section 10 of the Securities Act, the Purchaser will
refrain from selling such Underlying Shares until such time as the Purchaser is
notified by the Company that such Registration Statement is effective or such
prospectus is compliant with Section 10 of the Securities Act, unless such
Purchaser is able to, and does, sell such Underlying Shares pursuant to an
available exemption from the registration requirements of Section 5 of the
Securities Act. Both the Company and its Transfer Agent, and their respective
directors, officers, employees and agents, may rely on this Section 4.1(g) and
each Purchaser hereunder will indemnify and hold harmless each of such persons
from any breaches or violations of this Section 4.1(g).

4.2 Furnishing of Information. In order to enable the Purchasers to sell the
Securities under Rule 144, for a period of one year from the Closing Date, the
Company shall use its commercially reasonable efforts to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. If the Company is not required to file reports pursuant to the
Exchange Act during such period, it will prepare and furnish to the Purchasers
and make publicly available in accordance with Rule 144(c) such information as
is required for the Purchasers to sell the Securities under Rule 144.

4.3 No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the shares of Preferred Stock in a manner that would
require the registration under the Securities Act of the sale of the shares of
Preferred Stock to the Purchasers, or that will be integrated with the offer or
sale of the shares of Preferred Stock for purposes of the rules and regulations
of any Trading Market such that it would require stockholder approval prior to
the closing of such other transaction unless stockholder approval is obtained
before the closing of such subsequent transaction.

4.4 Securities Laws Disclosure; Publicity. The Company shall issue a press
release disclosing the material terms of the transactions contemplated hereby
(the “Press Release”) no later than 9:00 A.M., Eastern time, on the Trading Day
immediately following Offering Termination Date. In addition, the Company shall
file a Current Report on Form 8-K with the Commission describing the terms of
the Transaction Documents (and including as exhibits to such Current Report on
Form 8-K this Agreement, the Articles of Amendment, and the Registration Rights
Agreement) within the time prescribed by the Exchange Act. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser or
any Affiliate or investment adviser of any Purchaser, or include the name of any
Purchaser or any Affiliate or investment adviser of any Purchaser in any press
release or filing with the Commission (other than the Registration Statement) or
any regulatory agency or Trading Market without the prior written consent of
such Purchaser, except (i) as required by federal securities law in connection
with (A) any registration statement contemplated by the Registration Rights
Agreement or (B) the filing of Transaction Documents (including signature pages
thereto) with the Commission or (ii) to the extent such disclosure is otherwise
required by law, request of the Staff of the Commission or Trading Market
regulations. From and after the issuance of the Press Release, no Purchaser
shall be in possession of any material, non-public information received from the
Company, any Subsidiary or any of their respective officers, directors,
employees or agents, that is not disclosed in the Press Release unless a
Purchaser shall have executed a written agreement regarding the confidentiality
and use of such information.

4.5 Confidentiality. Each Purchaser, severally and not jointly with the other
Purchasers, covenants that, until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company as described in
Section 4.4, (i) such Purchaser shall maintain the confidentiality of all
disclosures made to it in connection with this transaction, including the
existence and terms of this transaction and the information included in the
Transaction Documents and Disclosure Schedules, and (ii) neither such Purchaser
nor any Person acting on its behalf or pursuant to any understanding with it
shall engage in any purchase or sale of securities of the Company (including
Short Sales). Notwithstanding the preceding clause (ii), in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing

 

20



--------------------------------------------------------------------------------

other portions of such Purchaser’s assets, the covenant set forth above shall
apply only with respect to the portion of assets managed by the portfolio
manager that has knowledge about the financing transaction contemplated by this
Agreement.

4.6 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, in either case solely by virtue of receiving Securities under
the Transaction Documents or under any other written agreement between the
Company and the Purchasers.

4.7 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, the Company covenants and agrees that neither it, nor
any other Person acting on its behalf, will provide any Purchaser or its agents
or counsel with any information regarding the Company that the Company believes
constitutes material non-public information without the express written consent
of such Purchaser, unless prior thereto such Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.

4.8 Use of Proceeds. The Company shall use the net proceeds from the sale of the
shares of Preferred Stock hereunder for working capital and general corporate
purposes and shall not use such proceeds for: (a) the satisfaction of any
portion of the Company’s debt (which, for the avoidance of any doubt, does not
include trade payables and other accrued expenses, which may be paid using such
proceeds), (b) the redemption of any Common Stock or (c) the settlement of any
outstanding litigation.

4.9 Indemnification of Purchasers.

(a) Subject to the provisions of this Section 4.9, the Company will indemnify
and hold each Purchaser, such Purchaser’s directors, officers, shareholders,
members, partners, employees and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners or employees (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title) of such controlling persons (each, a “Purchaser Party”), harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (b) any action instituted against a Purchaser in any
capacity, or any other Purchaser Party, by any stockholder of the Company who is
not an Affiliate of such Purchaser, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of such Purchaser’s representations, warranties or covenants under any of
the Transaction Documents or any agreements or understandings such Purchaser may
have with any such stockholder or any violations by the Purchaser of any
applicable laws or any conduct by such Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance).

(b) Promptly after receipt by any Purchaser Party (the “Indemnified Person”) of
notice of any demand, claim or circumstances which would or might give rise to a
claim or the commencement of any action, proceeding or investigation in respect
of which indemnity may be sought pursuant to this Section 4.9, such Indemnified
Person shall promptly notify the Company in writing and the Company shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to such Indemnified Person, and shall assume the payment of all fees and
expenses relating to such action, proceeding or investigation; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially prejudiced by such failure to
notify. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed

 

21



--------------------------------------------------------------------------------

promptly to assume the defense of such proceeding and to employ counsel
reasonably satisfactory to such Indemnified Person in such proceeding; or
(iii) in the reasonable judgment of counsel to such Indemnified Person,
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel. The Company shall not be liable for any settlement of any
proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Indemnified Person, which consent shall not be unreasonably withheld,
delayed or conditioned, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.

4.10 Principal Trading Market Listing. If necessary, the Company shall prepare
and file with the Principal Trading Market an additional shares listing
application covering all of the Underlying Shares and shall use its commercially
reasonable efforts to take all steps necessary to cause all of the Underlying
Shares to be approved for listing or quotation on the Principal Trading Market
as promptly as possible thereafter.

4.11 Form D; Blue Sky. The Company agrees to timely file a Form D with respect
to the shares of Preferred Stock as required under Regulation D and to provide a
copy thereof to any Purchaser, promptly upon such Purchaser’s written request.
The Company shall take such action as the Company shall reasonably determine is
necessary in order to qualify the shares of Preferred Stock for sale at the
Closing to the Purchasers, or to obtain an exemption from such qualification,
under applicable state securities or “blue sky” laws, and the Company shall
provide evidence of such actions promptly upon the written request of any
Purchaser.

ARTICLE V

CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities. The obligation of each Purchaser to acquire shares of Preferred
Stock at the Closing is subject to the fulfillment, on or prior to the Closing
Date, of each of the following conditions, any of which may be waived by such
Purchaser (as to itself only):

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing Date, as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date.

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with any and all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by it
at or prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) No Material Adverse Effect. Since the date of execution of this Agreement,
no event or series of events shall have occurred that has had a Material Adverse
Effect.

(e) No Suspensions of Trading in Common Stock. The Common Stock (i) shall be
designated for listing or quotation on the Principal Trading Market and
(ii) shall not have been suspended, as of the Closing Date, by the Commission or
the Principal Trading Market from trading on the Principal Trading Market nor
shall suspension by the Commission or the Principal Trading Market have been
threatened, as of the Closing Date, either (A) in writing by the Commission or
the Principal Trading Market or (B) by falling below any minimum listing
maintenance requirements of the Principal Trading Market. The Company shall have
filed the LAS Notification with the Principal Trading Market.

 

22



--------------------------------------------------------------------------------

(f) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

(g) Articles of Amendment. The Company shall have filed the Articles of
Amendment with the Maryland Department.

5.2 Conditions Precedent to the Obligations of the Company to sell Securities.
The Company’s obligation to sell and issue the shares of Preferred Stock at the
Closing to each Purchaser is subject to the fulfillment on or prior to the
Closing Date of the following conditions, any of which may be waived by the
Company:

(a) Representations and Warranties. The representations and warranties made by
the Purchaser in Section 3.2 hereof shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made, and as of the Closing
Date as though made on and as of such date, except for representations and
warranties that speak as of a specific date.

(b) Performance. The Purchaser shall have performed, satisfied and complied in
all material respects with any and all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Purchaser Deliverables. The Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

ARTICLE VI

MISCELLANEOUS

6.1 Fees and Expenses. The Company and the Purchasers shall each pay the fees
and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the shares
of Preferred Stock to the Purchasers.

6.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section 6.3 prior to 5:00 P.M., Eastern time, on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section 6.3 on a day that is not a Trading Day or later than
5:00 P.M., Eastern time, on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier service
with next day delivery specified, or (d) upon actual receipt by the party to
whom such notice is required to be given, if such notice or communication is
delivered via electronic mail or any other method not identified in the
preceding clauses (a) – (c). The address for such notices and communications
shall be as follows:

 

If to the Company:      Wheeler Real Estate Investment Trust, Inc.      2529
Virginia Beach Boulevard, Suite 200      Virginia Beach, VA 23452      Telephone
No.: (757) 627-9088      Facsimile No.: (757) 627-9081      Attention: Steven M.
Belote      E-mail: steven@whlr.us

 

23



--------------------------------------------------------------------------------

With a copy to:      Kaufman & Canoles, P.C.      1021 East Cary Street, Suite
1400      Richmond, VA 23219      Telephone No.: (804) 771-5790      Facsimile
No.: (804) 771-5777      Attention: Bradley A. Haneberg      E-mail:
bahaneberg@kaufcan.com If to a Purchaser:      To the address set forth under
such Purchaser’s name on the signature page hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and Required
Purchasers at the time of the amendment (which amendment shall be binding on all
Purchasers) or, in the case of a waiver, by the party against whom enforcement
of any such waiver provision is sought. No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of this Agreement unless the same consideration is also offered to all
Purchasers who then hold Securities.

6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any other Transaction
Documents.

6.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of the Required
Purchasers at that time, except in the event of a merger or in connection with
another entity acquiring all or substantially all of the Company’s assets. Any
Purchaser may assign its rights hereunder in whole or in part to any Person to
whom such Purchaser assigns or transfers any Securities in compliance with the
Transaction Documents and applicable law, provided such transferee shall agree
in writing to be bound, with respect to the transferred Securities, by the terms
and conditions of this Agreement that apply to the “Purchasers.”

6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except each Purchaser Party is an intended third party beneficiary of
Section 4.9.

6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the Commonwealth
of Virginia, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by this

 

24



--------------------------------------------------------------------------------

Agreement and any other Transaction Documents (whether brought against a party
hereto or its respective Affiliates, employees or agents) shall be commenced
exclusively in the Virginia Courts. Each party hereto hereby irrevocably submits
to the exclusive jurisdiction of the Virginia Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Virginia Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.9 Survival. Subject to applicable statute of limitations, the representations,
warranties, agreements and covenants contained herein shall survive the Closing
and the delivery of the Securities pursuant to the Closing.

6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that the parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.12 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligation within the period therein provided, then such Purchaser may, in its
sole discretion, rescind or withdraw any such notice, demand or election in
whole or in part, without prejudice to its future actions and rights, upon
written notice to the Company prior to the Company’s performance of the related
obligation.

6.13 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The cost of any such bond shall be borne by Purchaser. The applicants for
a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs associated with the issuance of such replacement
Securities. If a replacement certificate or instrument evidencing any Securities
is requested due to a mutilation thereof, the Company may require delivery of
such mutilated certificate or instrument as a condition precedent to any
issuance of a replacement.

6.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

 

25



--------------------------------------------------------------------------------

6.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.16 Additional Closings. Each Purchaser acknowledges that, in addition to the
Closing, the Company may hold one or more other closings for the purchase and
sale of Units in the Offering, whether before and/or after the Closing Date;
provided, that the Final Closing Date must be on or prior to the Offering
Termination Date.

6.17 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Securities
pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any Subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser and none of its agents or employees shall have any
liability to any other Purchaser (or any other Person) relating to or arising
from any such information, materials, statements or opinions. Nothing contained
herein or in any other Transaction Document, and no action taken by any
Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Purchaser acknowledges that no
other Purchaser has acted as agent for such Purchaser in connection with making
its investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Securities or
enforcing its rights under the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any Proceeding for such purpose. It is
expressly understood and agreed that each provision contained in this Agreement
is between the Company and a Purchaser, solely, and not between the Company and
the Purchasers collectively and not between and among the Purchasers.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the date first indicated above.

WHEELER REAL ESTATE INVESTMENT TRUST, INC.

 

By:  

/s/ Jon S. Wheeler

  Jon S. Wheeler   Chairman and Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

27



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

Number of Shares of Preferred Stock to be acquired: 50

Aggregate Purchase Price (Subscription Amount): $50,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Ronald L. Cooper Revocable Trust

Name of Entity By:  

/s/ Ronald L. Cooper

Name:  

Ronald L. Cooper

Title:  

Trustee



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

Number of Shares of Preferred Stock to be acquired: 300

Aggregate Purchase Price (Subscription Amount): $300,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

ILJS 2010 Partnership

Name of Entity By:  

/s/ Lawrence L. Steingold

Name:  

Lawrence L. Steingold

Title:  

General Partner



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

Number of Shares of Preferred Stock to be acquired: 25

Aggregate Purchase Price (Subscription Amount): $25,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

Alexander Maguire

Print Name

   

 

Print Name

/s/ Alexander Maguire

Signature of Purchaser

   

 

Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Name of Entity By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

Number of Shares of Preferred Stock to be acquired: 30

Aggregate Purchase Price (Subscription Amount): $300,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

Louis Mavromatis

Print Name

   

 

Print Name

/s/ Louis Mavromatis

Signature of Purchaser

   

 

Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Name of Entity By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

Number of Shares of Preferred Stock to be acquired: 50

Aggregate Purchase Price (Subscription Amount): $50,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

Michael Stone DMD

Print Name

   

 

Print Name

/s/ Michael Stone DMD

Signature of Purchaser

   

 

Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Name of Entity By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

Number of Shares of Preferred Stock to be acquired: 25

Aggregate Purchase Price (Subscription Amount): $25,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

Louise Hildreth

Print Name

   

 

Print Name

/s/ Louise Hildreth

Signature of Purchaser

   

 

Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Name of Entity By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

Number of Shares of Preferred Stock to be acquired: 20

Aggregate Purchase Price (Subscription Amount): $20,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

Al Zuhars

Print Name

   

 

Print Name

/s/ Al Zuhars

Signature of Purchaser

   

 

Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Name of Entity By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

Number of Shares of Preferred Stock to be acquired: 200

Aggregate Purchase Price (Subscription Amount): $200,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

William A. Hohns

   

 

Print Name     Print Name

/s/ William A. Hohns

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Name of Entity By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

Number of Shares of Preferred Stock to be acquired: 50

Aggregate Purchase Price (Subscription Amount): $50,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

Kelly L. Law

   

 

Print Name     Print Name

/s/ Kelly L. Law

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Name of Entity By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

Number of Shares of Preferred Stock to be acquired: 700

Aggregate Purchase Price (Subscription Amount): $700,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Zeke, LP

Name of Entity By:  

/s/ Edward N. Antoian

Name:  

Edward N. Antoian

Title:  

General Partner



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

Number of Shares of Preferred Stock to be acquired: 21

Aggregate Purchase Price (Subscription Amount): $21,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

SLS Offshore Fund Ltd.

Name of Entity By:  

/s/ Scott Swid

Name:  

Scott Swid

Title:  

Director



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

Number of Shares of Preferred Stock to be acquired: 679

Aggregate Purchase Price (Subscription Amount): $679,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

SLS Investors, L.P.

Name of Entity By:  

/s/ Scott Swid

Name:  

Scott Swid

Title:  

Managing Member of the General Partner



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

Number of Shares of Preferred Stock to be acquired: 35

Aggregate Purchase Price (Subscription Amount): $35,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

Daniel C. F. Parr

   

Sharon K. Parr

Print Name     Print Name

/s/ Daniel C.F.Parr

   

Sharon K. Parr

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Name of Entity By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

Number of Shares of Preferred Stock to be acquired: 68

Aggregate Purchase Price (Subscription Amount): $68,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Pioneer Funds – Multi - Asset Real Return

Name of Entity By:   Pioneer Investment Management, Inc., its advisor By:  

/s/ Robert Gauvain

Name:  

Robert Gauvain

Title:  

Vice President



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

Number of Shares of Preferred Stock to be acquired: 507

Aggregate Purchase Price (Subscription Amount): $507,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Pioneer Multi-Asset Real Return Fund

c/o Brown Brothers Harriman

Name of Entity By:   Pioneer Investment Management, Inc., its advisor By:  

/s/ Robert Gauvain

Name:  

Robert Gauvain

Title:  

Vice President



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

Number of Shares of Preferred Stock to be acquired: 15

Aggregate Purchase Price (Subscription Amount): $15,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

Michael Lewis

   

 

Print Name     Print Name

/s/ Michael Lewis

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Name of Entity By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

Number of Shares of Preferred Stock to be acquired: 25

Aggregate Purchase Price (Subscription Amount): $25,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

Brian M. Kelly

   

 

Print Name     Print Name

/s/ Brian M. Kelly

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Name of Entity By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

Number of Shares of Preferred Stock to be acquired: 500

Aggregate Purchase Price (Subscription Amount): $500,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

EJF Income Fund, L.P.

Name of Entity By:   EJF Income GP, LLC Its:   General Partner By   EJF Capital,
LLC Its:   Sole Member By:  

/s/ Neal J. Wilson

Name:  

Neal J. Wilson

Title:  

Chief Operating Officer



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

Number of Shares of Preferred Stock to be acquired: 1030

Aggregate Purchase Price (Subscription Amount): $1,030,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Delaware Dividend Income Fund, a series of of Delaware Equity Funds V

Name of Entity By:  

/s/ Babak Zenouzi

Name:  

Babak Zenouzi

Title:  

Senior Vice President, Chief Investment Officer/Real Estate Securities and
Income Solutions



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

Number of Shares of Preferred Stock to be acquired: 85

Aggregate Purchase Price (Subscription Amount): $85,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Delaware Enhanced Global Dividend and Income Fund

Name of Entity By:  

/s/ Babak Zenouzi

Name:  

Babak Zenouzi

Title:  

Senior Vice President, Chief Investment Officer/Real Estate Securities and
Income Solutions



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

Number of Shares of Preferred Stock to be acquired: 85

Aggregate Purchase Price (Subscription Amount): $85,000

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Delaware Investments Dividend and Income Fund, Inc.

Name of Entity By:  

/s/ Babak Zenouzi

Name:  

Babak Zenouzi

Title:  

Senior Vice President, Chief Investment Officer/Real Estate Securities and
Income Solutions